People v Ray (2016 NY Slip Op 01576)





People v Ray


2016 NY Slip Op 01576


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


405 827/13

[*1]The People of the State of New York, Respondent,
vLeon Ray, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered February 20, 2014, convicting defendant, upon his plea of guilty, of burglary in the third degree, criminal mischief in the third degree and possession of burglar's tools (two counts), and sentencing him to an aggregate term of 2½ to 5 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the burglary conviction to a term of 2 to 4 years, resulting in a new aggregate term of 2 to 4 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. We
do not find that defendant made a valid waiver of the right to appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK